Mr. Justice Boggs delivered the opinion of the court. Abstract of the Decision. 1. Appeal and ebbob, § 800*—what bill of exceptions must contain. In the absence of a bill of exceptions contained in the record showing a motion for a continuance of the case in the trial court, and affidavit in support thereof, the disallowance of which motion is assigned as error, such assignment cannot be considered, notwithstanding the attorney for the plaintiff in error filed with the transcript of the record in the Appellate Court his affidavit that such motion had been filed, as such affidavit is no part of the transcript. 2. Justices of the peace, § 226*—when dismissal of appeal for want of prosecution is proper. Where the record before the Appellate Court contained no bill of exceptions and showed only the order of the Circuit Court dismissing an appeal from a justice of the peace for want of prosecution, held that such dismissal was proper. 3. Appeal and ebbob—when case affirmed for failure to file abstract. Failure to file an abstract of the record in a case taken on appeal to the Appellate Court warrants affirmance of the case without considering it on its merits.